                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   ISAAC WOLF,
                                  11                   Plaintiff,                             No. C 19-02881 WHA

                                  12             v.
Northern District of California
 United States District Court




                                  13   UNIVERSITY PROFESSIONAL &                              ORDER REQUESTING
                                       TECHNICAL EMPLOYEES,                                   INFORMATION
                                  14
                                       COMMUNICATIONS WORKERS OF
                                  15   AMERICA LOCAL 9119; JANET
                                       NAPOLITANO, in her official capacity as
                                  16   President of the University of California;
                                       and XAVIER BECERRA, in his official
                                  17   capacity as Attorney General of California,
                                  18                   Defendants.
                                  19
                                  20          The Court has the following question: If Wolf had chosen to remain a nonmember, would
                                  21   he have been required to nevertheless to pay agency fees?
                                  22          Answer yes or no. The parties’ answer to this question is due by SEPTEMBER 16 AT 5
                                  23   P.M.   The parties’ answers shall be three pages or less. If the answer is yes, please identity
                                  24   where the requirement came from.
                                  25          IT IS SO ORDERED.
                                  26

                                  27

                                  28
                                   1   Dated: September 15, 2020.

                                   2

                                   3
                                                                        WILLIAM ALSUP
                                   4                                    UNITED STATES DISTRICT JUDGE
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                    2
